MANFORD, Judge,
dissenting.
I must dissent.
No exception is taken to the facts of the instant case as summarized in the majority opinion.
It is the far-too-narrow interpretation given 15 U.S.C. § 1399 (1966), commonly referred to as the National Traffic and Motor Vehicle Safety Act of 1966, and further, the too — narrow interpretation attributed to § 351.633, RSMo 1978 by the majority opinion applicable to and within the facts of the instant case, with which I take exception.
I cannot support the net effect of the majority opinion which is to subject the citizens of this state to products of foreign manufacturers and then deny those same citizens any practical opportunity for redress for damages occasioned by those foreign products.
It is claimed by appellant that respondents’ failure to comply with that portion of § 351.633(2), RSMo 1978, which reads, “ * * * and such address shall be provided by the plaintiff or his attorney,” prevented the court from acquiring jurisdiction over appellant.
Section 351.633(2) further provides that if such foreign corporation not be upon the corporate registry of Missouri, the Missouri Secretary of State shall cause a copy of service of process and the petition to be forwarded to the foreign corporation at its office as shown in the official registry of the state of incorporation.
The majority opinion agrees with appellant that respondents’ failure to furnish the *130address of appellant was fatal to securing jurisdiction over appellant. Under such limited and narrow interpretation, it would be virtually impossible for any person wronged by such foreign corporation to obtain redress because foreign corporations in the same status as appellant are not incorporated or not upon the corporate registry of any state.
Appellant argues that state is not limited to the 50 states of the United States of America, but should be interpreted as to include foreign nations. The reading and review of our service statutes do not support appellant’s contention, and to so interpret our statutes places an undue burden upon persons aggrieved by foreign corporate action.
Respondents argue that § 351.633(3) provides for valid service in the instant case because of the last wording in said section. The section reads as follows:
“3. Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a foreign corporation in any other manner now or hereafter permitted by law.” (emphasis added)
Respondents further argue that another manner permitted by law is 15 U.S.C. § 1399(e). The majority opinion sets out this federal section and acknowledges that prior hereto, the United States District Court (W.D.Mo.1970) acknowledged § 1399(e) as “another law” for purposes of service of process within the meaning of § 351.633(3). The case was Bollard v. Volkswagenwerke, A. G., 313 F.Supp. 126 (W.D.Mo.1970). The majority opinion rejects Bollard and instead adopts Rubino v. Celeste Motors Inc., No. 72-CV-350 (D.C.N.Y.1974) and Fields v. Peyer, 75 Wis.2d 644, 250 N.W.2d 311 (1977), which narrow the applicability of § 1399(e) to proceedings involving the foreign corporations and the Secretary of the U.S. Department of Transportation.
I would reject Rubino and Fields and adopt the rationale in and apply Bollard. The reason for such a position is that construing § 1399(e) to include the appointment of an agent for service of process in common tort actions is in harmony with the overall intent of the National Traffic and Motor Vehicle Safety Act. That is to say that if the purpose and intent of the federal act is to insure that foreign products are safe for American consumers, then holding the foreign manufacturer liable therefor is not in disharmony with the federal act.
The majority opinion further discounts Bollard because in Bollard, the plaintiff provided separate and independent notice to the defending foreign corporation. In the instant case, appellant received actual notice of these proceedings, so when the reality of the situation is considered, appellant’s position herein is likened to that of the defending foreign corporation in Bollard. We do not have a situation where judgment by default is the question.
The net effect of the majority opinion is the denial to any injured party access to our courts for possible redress of injuries and damages simply because that injured party cannot produce an address of or for some foreign corporation located perhaps in some obscure corner of the world. When that foreign corporation has actual notice of the proceedings, as in the instant case, it not only appears illogical to deny our citizens access to our courts, but provides a patently unfair advantage to the foreign corporation.
It is true that § 1399(e), regarding the facts and issues of the instant case, does not lend itself by its direct wording to the questions of service of process for actions in tort; but judicial construction can and should be applied to interpret said section to apply to situations such as the instant case, for to do so is consistent with the overall intent of the federal act.
Because of the particular facts and circumstances of the instant case and upon the reasons set forth herein, I would affirm the judgment.